     Case 20-30706           Doc 102        Filed 04/09/21 Entered 04/09/21 14:37:16              Desc Main
                                             Document     Page 1 of 2


                                 UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                       CHARLOTTE DIVISION

IN RE:                                                   )
                                                         )
PERFECT FIT INDUSTRIES, LLC                              )       CASE NO. 20-30706
                                                         )       CHAPTER 7
                                  Debtor.                )
                                                         )       RESPONSE TO MOTION OF TRUSTEE TO
                                                         )      DETERMINE AMOUNTS OWED PURSUANT
                                                         )     TO ORDER GRANTING TRUSTEE’S MOTION
                                                         )       TO SELL ENTERED SEPTEMBER 3, 2020
                                                         )

       COMES NOW Regal West Corporation (hereinafter “Regal West”), by and through counsel, and responds to
the Motion of the Trustee identified herein, said Motion being dated 22 March 2021. In response to the Motion of the
Trustee, Regal West would request that the Court conduct a hearing to consider all available information and evidence.
Undersigned counsel is in the process of reviewing documents attached to the Motion of the Trustee, along with various
other documents and accountings as requested by the undersigned counsel. As a result, undersigned counsel has been
unable to formulate a specific response as to the amount owed, if any, and therefore requests that the Court conduct a
hearing to consider all evidence to determine the Motion of the Trustee.

         This 9th day of April, 2021.

                                                                 /s/ R. Keith Johnson
                                                                 R. Keith Johnson,
                                                                 Attorney for Regal West Corporation
                                                                 NC State Bar No. 8840
                                                                 1275 S. Hwy. 16
                                                                 Stanley, NC 28165
                                                                 (704) 827-4200
       Case 20-30706            Doc 102         Filed 04/09/21 Entered 04/09/21 14:37:16                         Desc Main
                                                 Document     Page 2 of 2


                                       UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION

IN RE:                                                            )
                                                                  )
PERFECT FIT INDUSTRIES, LLC                                       )         CASE NO. 20-30706
                                                                  )         CHAPTER 7
                                      Debtor.                     )
                                                                  )         CERTIFICATE OF SERVICE
                                                                  )

                                                  CERTIFICATE OF SERVICE

         THIS IS TO CERTIFY that on the below date, the undersigned served a copy of the RESPONSE TO MOTION OF
TRUSTEE TO DETERMINE AMOUNTS OWED PURSUANT TO ORDER GRANTING TRUSTEE’S MOTION TO SELL
ENTERED SEPTEMBER 3, 2020 either electronically or by depositing, enclosed in a postpaid wrapper, properly addressed to the
following parties in interest, at their last known addresses as shown below, in a post office or official depository under the exclusive
care and custody of the United States Postal Service:

John W. Taylor (ECF)
Attorney for Trustee
(Also via e-mail: johntaylor@johntaylorlaw.com)

William E. Holt, Esq.
1201 Pacific Ave., Ste. 2100
Tacoma, WA 98402

Jeffrey Chubak, Esq.
(pro hac vice) AMINI LLC
131 West 35th Street, 2th Floor
New York, NY 10001
(Also via e-mail: jchubak@aminillc.com)

Anna S. Gorman (ECF)
Grier Wright Martinez, PA
Attorney for Perfect Fit Industries, LLC

Joseph W. Grier, III (ECF)
Grier Wright Martinez, PA
Attorney for Perfect Fit Industries, LLC

Shelley Abel (ECF)
Bankruptcy Administrator

         This 9th day of April, 2021.

                                                                            /s/ R. Keith Johnson
                                                                            R. Keith Johnson,
                                                                            Attorney for Regal West Corporation
                                                                            NC State Bar No. 8840
                                                                            1275 S. Hwy. 16
                                                                            Stanley, NC 28165
                                                                            (704) 827-4200
